DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claim 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 11, 2022.

Specification
The objection to the disclosure is withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claims 1-14 under 35 U.S.C. 112(b) is withdrawn.

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered.  The arguments pertaining to the rejection of claims 1-11, 13 and 14 as being anticipated by Mumallah are persuasive as the limitation of claim 12 has been incorporated into claim 1. The arguments pertaining to the rejection of claims 1-14 as being anticipated by Hudson are persuasive with respect to anticipation. However, claims 1-11, 13 and 14 are rejected under 103 as being obvious over Hudson.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,636,572 issued to Hudson et al. (hereinafter, Hudson).

Regarding claims 1, 13 and 14, TABLE II of Hudson discloses an acidic composition comprising a Cr(III) coordination complex and having an acid concentration of 63 wt.%


    PNG
    media_image1.png
    622
    1219
    media_image1.png
    Greyscale

In runs 7 and 8 of TABLE II the mole ratio of propionic acid to dichromate is about 20:1. Hudson teaches using an acid to chromium mole ratio of up to 60:1 (see column 5, line 44). It would have been obvious to one skilled in the art to increase the amount of propionic acid and/or decrease the amount dichromate to achieve the 60:1 mole ratio taught by Hudson.  Tripling the amount of propionic acid of Hudson’s runs 7 and 8 to reach the 60:1 mole ratio taught by Hudson results in a solution that is 75 wt. % propionic acid.  Alternatively,  using one third less of the dichromate to achieve the 60:1 mole ratio taught by Hudson results in a propionic acid content of about 69 wt.%.

Regarding claim 2-5 Hudson teaches the ligand is propionate (see, for example, the title; A … Sulfate-Free Propionate-sequestered Chromium (III) Solution).  Hudson teaches the ligand can also be citrate, acetate, tartrate, gluconate or nitriloacetate (see, for example, the abstract).

Regarding claim 6-8, Hudson teaches concentrations of propionic acid and Cr(III) that correlate to the claimed 0.01 M – 0.40 M (see, for example, column 5, lines 24-50).

Regarding claims 9-11, Hudson teaches the acid bath may comprise additional acids such as hydrochloric, nitric, acetic, phosphoric, and sulfuric acids (see, for example column 16, lines 57-61).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716

/Allan W. Olsen/           Primary Examiner, Art Unit 1716